DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-16 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the controller is configured to determine a clearance between a portion of a rotor and a casing at least partially based on a rotational speed of the rotor and a duration of time of an interruption of the light caused by the portion of the rotor moving directly into the axis of the light path, wherein, at the rotational speed, an increase in the duration of time indicates a decrease in the clearance and a decrease in the duration of time indicates an increase in the clearance.”
Claims 17-19 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the sensor mount is configured to mount in a groove in a casing surrounding a rotor; a light source coupled to the sensor mount; and a light sensor coupled to the sensor mount, wherein the light sensor is circumferentially spaced apart from the light sensor, and the measurement system is configured to transmit light from the light source to the light sensor as a secant across the curved top surface of the sensor mount into a path of the rotor.”
Claims 20-21 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "determining a clearance between the rotor and the casing based on a duration of time of an interruption of the light by a portion of the rotor moving directly into an axis of the light path and a rotational speed of the rotor, wherein, at the rotational speed, an increase in the duration of time indicates a decrease in the clearance and a decrease in the duration of time indicates an increase in the clearance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Twerdochlib (Patent No. US 8,096,184 B2) discloses a blade vibration measuring system comprising a blade, a transmitter, a target with non-parallel edges located on the blade shroud and a receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878